Title: From George Washington to Benjamin Franklin, 30 July 1776
From: Washington, George
To: Franklin, Benjamin



Sir,
New York July [c.30] 1776

Within these few days I have been favour’d with two Letters from you—the first cover’d one to Lord Howe which with equal confidence I should have sent locked under a Seal—the only difference is, that I have had an oppertunity of perusing Sentiments which cannot but be admired—the Second, recommending the scheme of  to whom I have given every aid in my power to bring his project to maturity.
Your Letter to Lord Howe is gone to him, & I have the honour to be with great esteem & regard Sir Yr Most Obedt & Most Hble Servt

Go: Washington

